Citation Nr: 0304911	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a nervous colon 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 2002, the Board pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), requested further development for 
the issue currently on appeal.  The requested development has 
been accomplished.


REMAND

A review of the record demonstrates that in An April 2002 
letter, the veteran requested that he be allowed to 
personally appear before a member of the Board and give 
testimony concerning his appeal.

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

1.  The RO should take appropriate action 
to schedule the veteran for a hearing 
before a Member of the Board.  

2.  The veteran is again informed that if 
there is outstanding relevant evidence, 
he must submit that evidence.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




